      Case: 4:20-cv-01484 Doc. #: 1 Filed: 10/14/20 Page: 1 of 5 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

GREATER ST. LOUIS CONSTRUCTION                             )
LABORERS WELFARE FUND, an employee                         )
benefit plan, and the BOARD OF TRUSTEES of                 )
the Greater St. Louis Construction Laborers Welfare        )
Fund; CONSTRUCTION LABORERS PENSION                        )
TRUST OF GREATER ST. LOUIS, an employee                    )       Case No.
benefit plan, and the BOARD OF TRUSTEES of                 )
 the Construction Laborers Pension Trust of Greater St.    )
Louis; ST. LOUIS VACATION FUND, an employee                )
benefit plan, and the BOARD OF TRUSTEES of the             )
St. Louis Vacation Fund; CONSTRUCTION                      )
LABORERS & CONTRACTORS TRAINING FUND                       )
OF EASTERN MISSOURI, an employee benefit plan,             )
and the BOARD OF TRUSTEES of the Construction              )
Laborers & Contractors Training Fund of Eastern            )
Missouri; and LOCAL UNION NOS. 42-110,                     )
LABORERS INTERNATIONAL UNION OF NORTH                      )
AMERICA, AFL-CIO, labor organizations,                     )
                                                           )
       Plaintiffs,                                         )
                                                           )
v.                                                         )
                                                           )
BUCCANEER EXCAVATING, LLC,                                 )
                                                           )
       Defendant.                                          )



                                        COMPLAINT

       Come now plaintiffs, by and through their attorneys, and for their cause of action against

defendant state:

       1.      Plaintiff, Greater St. Louis Construction Laborers Welfare Fund, hereinafter

referred to as “the Welfare Fund”, is an employee benefit plan within the meaning of Sections

3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended 29

U.S.C. §§1002(1), (3), 1132 and 1145. Plaintiff Board of Trustees of the Welfare Fund is the Plan



                                               1
      Case: 4:20-cv-01484 Doc. #: 1 Filed: 10/14/20 Page: 2 of 5 PageID #: 2




Sponsor of the Welfare Fund and is a fiduciary within the meaning of Sections 3(21)(A) and 502

of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A)

and 1132.

       2.     Plaintiff Construction Laborers Pension Trust of Greater St. Louis, hereinafter

referred to as “the Pension Trust,” is an employee benefit plan within the meaning of Sections

3(2)(A), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended,

29 U.S.C. §§1002(2)(A), (3), 1132 and 1145. Plaintiff Board of Trustees of the Pension Fund is

the Plan Sponsor of the Pension Fund and is a fiduciary within the meaning of Sections 3(21)(A)

and 502 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§§1002(21)(A) and 1132.

       3.     Plaintiff, St. Louis Vacation Fund, hereinafter referred to as “the Vacation Fund,”

is an employee benefit plan within the meaning of Sections 3(2)(A), (3), 502 and 515 of the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(2)(A), (3),

1132 and 1145. Plaintiff Board of Trustees of the Vacation Fund is the Plan Sponsor of the

Vacation Fund and is a fiduciary within the meaning of Sections 3(21)(A) and 502 of the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A) and 1132.

       4.     Plaintiff, Construction Laborers & Contractors Training Fund of Eastern Missouri,

hereinafter referred to as “the Training Fund” is an employee benefit plan within the meaning of

Sections 3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. §§1002(1), (3), 1132 and 1145. Plaintiff Board of Trustees of the Training

Fund is the Plan Sponsor of the Training Fund is a fiduciary within the meaning of Sections

3(21)(A) and 502 of the Employee Retirement Income Security Act of 1974, as amended, 29

U.S.C. §§1002(21)(A) and 1132.




                                               2
      Case: 4:20-cv-01484 Doc. #: 1 Filed: 10/14/20 Page: 3 of 5 PageID #: 3




       5. Local Unions Nos. 42 and 110, Laborers International Union of North America, AFL-

CIO, hereinafter referred to as “the Union,” are labor organizations representing employees in an

industry affecting commerce within the meaning of Sections 2(4), (5), (6), and (7) of the National

Labor Relations Act, as amended, 29 U.S.C. §§152(4), (5), (6), and (7), and Section 301 of the

Labor Management Relations Act of 1947, as amended 29 U.S.C. §185.

       6. Defendant Buccaneer Excavating, LLC. is a Missouri limited liability company.

Defendant is an employer in an industry affecting commerce within the meaning of Sections 3(5),

(11), (12), and 515 of the Employee Retirement Income Security Act of 1974, as amended, 29

U.S.C. §§1002(5), (11), (12) and 1145, and Sections 2(2), (6) and (7) of the Labor Management

Relations Act of 1947, as amended, 29 U.S.C. §§152(2), (6) and (7).

       7. This Court has jurisdiction by reason of Sections 502(a)(3) (ii), (d), and 515 of the

Employee Retirement Income Security Act of 1974, as amended, §1132(a)(3)(ii) and (d) and

§1145, and Section 301(c) of the Labor Management Relations Act of 1947, as amended, 29 U.S.C.

§185(c).

       8. At times material, defendant was bound by the provisions of a collective bargaining

agreement, requiring monthly payments to the employee benefit funds in specified amounts and

the submission of monthly reports.

       9. Defendant is required to pay liquidated damages of twenty percent (20%) on delinquent

contributions.

       10. Said collective bargaining agreement and the plans adopted by the Boards of Trustees

of the plaintiff funds also provide that the plaintiffs shall be entitled to perform a financial

examination of defendant’s books and records periodically to ensure that employee benefit

payments have been properly made in accordance with the terms of the agreement.




                                                3
      Case: 4:20-cv-01484 Doc. #: 1 Filed: 10/14/20 Page: 4 of 5 PageID #: 4




       11. A financial examination was conducted on the records of defendant for the period of

April 1, 2015 through May 31, 2018. The report of that examination reveals that defendant owes

$11,284.31 in underpaid contributions, $1,072.26 in supplemental dues to plaintiff Unions, and

$2,592.91 in liquidated damages, along with an interest amount that that continues to accrue on

the underpaid contributions. The fee for the audit was $1,443.00.

       12. In addition, while defendant submitted reports for the months of November and

December 2019 and January, April, and May, 2020, it failed to pay the amounts owed on those

reports. Based on its reporting, it owes an additional $8,384.45 in contributions for these months

plus $9,227.89 for unpaid or late reporting for various months back to mid-2017.

       13. Plaintiffs are entitled to recover interest, liquidated damages, costs, and reasonable

attorneys' and accounting fees pursuant to Section 502(g) of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. §1132(g), and pursuant to the terms of the collective

bargaining agreement and the Funds’ trust agreements.

       WHEREFORE, plaintiffs pray the Court as follows:

       1.        For a judgment against defendant based upon the findings of the financial

examination in the total amount of $ 16,392.48, plus interest accruing through the date of

judgment;

       2.        For a judgment against defendant based upon its monthly reporting, in the total

amount of $17,612.34, plus interest accruing through the date of judgment;

       3.        For an Order requiring defendant to pay plaintiffs’ reasonable attorneys' fees,

accounting fees, and legal costs pursuant to 29 U.S.C. §1132(g);

       4.        For such other and further relief as the Court may consider appropriate under the

circumstances.




                                                 4
      Case: 4:20-cv-01484 Doc. #: 1 Filed: 10/14/20 Page: 5 of 5 PageID #: 5




                                                    Respectfully submitted,


                                                    HAMMOND and SHINNERS, P.C.
                                                    13205 Manchester Rd., Suite 210
                                                    St. Louis, Missouri 63131
                                                    Phone: (314) 727-1015
                                                    Fax: (314) 727-6804

                                          /s/ Janine M. Martin______________
                                          Attorneys for Plaintiffs
                      CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on October 14, 2020, the foregoing was filed
electronically with the Clerk of the Court and a copy was mailed by certified mail, return receipt
requested to the Secretary of Labor, United States Department of Labor, P.O. Box 1914,
Washington, D.C. 20013 and to the Secretary of Treasury, United States Treasury, 15th and
Pennsylvania Avenue, Washington, D.C. 20220.


                                                    /s/ Janine M. Martin




                                                5
